Exhibit 12 COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (In millions, except ratios) Year Ended June30, Earnings(a) Earnings from continuing operations before income taxes $ Add: Fixed charges Add: Cash distributions from equity method investments 12 12 1 54 71 Subtract: Loss from equity method investments ) Total Earnings $ Fixed Charges(b) Interest expense $ Capitalized debt related expenses 81 58 25 20 35 Interest component of rental expense 82 86 77 60 Total Fixed Charges $ Ratio of Earnings to Fixed Charges 11 16 22 43 57 (a) Earnings represent earnings from continuing operations before income taxes and before income (losses) from equity method investments plus: (1)fixed charges; and (2)cash distributions from equity method investments. (b) Fixed charges include: (1)interest expense; (2)capitalized debt issuance costs; and (3)the portion of operating rental expense which management believes is representative of the interest component of rental expense.
